    Case 1:19-mj-00142-MSN Document 1 Filed 03/26/19 Page 1 of 2 PageID# 1

                                                                               .IT" 1! pm
                                                                               *   »   —U


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION                A,          2 b a lO-- kb
                                                                     :u;G;y:;j!ST^iCTccu,\T
                                                                      K L tXA Ki.vUA. V jA'
UNITED STATES OF AMERICA                                      Criminal No.: 1:19MJ
               V.



ANNIBAL ARRIAZA,                                              Court Date: April 1, 2019

                       Defendant.



                                   CRIMINAL INFORMATION


                                      (Misdemeanor 7517692)

THE UNITED STATES ATTORNEY CHARGES THAT:

        On or about February 20, 2019, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction ofthe United States in the Eastern District of Virginia, the defendant,

ANIBAL ARRIAZA, did unlawfully operate a motor vehicle upon a highway and exceeded a

reasonable speed under the circumstances and traffic conditions existing at the time, regardless

of any posted speed limit.

(In violation ofTitle 18, United States Code, Section 13 assimilating Virginia Code Section
46.2-861)

                                                      Respectfiilly Submitted,

                                                      G. Zachary Terwilliger
                                                      United States Attorney


                                                      Amanda R. Williams
                                                      Special Assistant United States Attomey
                                                      2100 Jamieson Ave
                                                      Alexandria, VA 22314
                                                      Phone:(703) 299-3776
                                                      Fax:(703) 299-3980
                                                      Amanda.R.Williams@usdoj.gov
Case 1:19-mj-00142-MSN Document 1 Filed 03/26/19 Page 2 of 2 PageID# 2
